DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “setting an effective lead angle . . . with the cutting inserted in the tool holder for setting a theoretical lead angle” in Lines 15-18.  It is unclear what is meant by “the cutting inserted in the tool holder.”  There is insufficient antecedent basis for “the cutting.”  If the limitation was meant to recite “the cutting insert,” the claim still lacks clarity by stating that the cutting insert is for setting a theoretical lead angle (TLA).  The TLA would be set by the position of a cutting insert in the tool holder.  The TLA is not capable of being set after the insert is inserted.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US Patent No. 4,624,610).
(Claim 13) Phillips et al. (“Phillips”) discloses a method for milling a workpiece (Figs. 1-4).  The method includes providing at least one substantially quadrangular, polygonal cutting insert (66) is arranged in a tool holder (54).  The tool holder has a spindle axis (57) and the cutting insert (6) has a main cutting edge (70).  The method further includes milling the workpiece with the cutting insert held in said tool holder (Figs. 1-4).  The method of milling the workpiece occurs by: setting the spindle axis (57) of the tool holder to enclose an angle of more between 3° and 35° with a surface normal of a machined workpiece surface (Col. 3, Lines 8-13; Fig. 4); setting an effective lead angle between a main cutting edge (70; Fig. 4) of the cutting insert (66) and the machined workpiece surface (Col. 3, Lines 17-25); and the cutting insert is inserted into the tool holder such that a theoretical lead angle between a normal to the spindle axis and the main cutting edge of the cutting insert is tantamount to the tilt angle of the spindle axis, which is about 20° (Col. 3, Lines 8-20; Figs. 4, 10).  While Phillips discloses an effective angle being acute (Col. 3, Lines 21-25; Figs. 4, 10) and a theoretical lead angle of about 20°
Nevertheless, the effective lead angle and the theoretical lead angle are result-effective variables because each angle impacts the amount of material removed from the workpiece, the forces acting upon the main cutting edge and the shape transferred to the workpiece.  Thus, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the tool in the method disclosed in Phillips with an effective lead angle and a theoretical lead angle within the claimed range in order to optimize chip size, the forces acting on the insert and the shape transferred to the workpiece.  See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 17) The method does not explicitly disclose setting an axial cutting depth to less than 3.0 mm.  Yet, the axial cutting depth is a result-effective variable because it impacts chip generation, material removal, heat on the tool, and forces on the cutting edge.  Thus, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the method disclosed in Phillips with an axial depth of cut within the claimed range in order to optimize the chip generation, material removal, heat on the tool, and forces on the cutting edge See In re Aller, 220 F.2d at 456.
(Claim 18) The method does not explicitly disclose setting a feed per tooth between 0.60 and 0.90 mm.  Yet, the feed per tooth is a result-effective variable because it impacts cutting edge life, chip generation/evacuation, material removal, heat on the tool, and forces on the cutting edge.  Thus, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the method disclosed in Phillips with feed per tooth within the claimed range in order to optimize the chip generation, material removal, heat on the tool, and forces on the cutting edge as a function of operational parameters.  See In re Aller, 220 F.2d at 456.
Response to Arguments
Applicant’s arguments with respect to claims 13, 17 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722